DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.

Status of Claims
Claims 11, 16-17, 19, and 25 are presently under consideration. Claims 26-27 remain withdrawn and claims 1-10, 12-15, 18, 20-24, and 28-31 are cancelled in applicant’s amended claims filed with the response dated 29 July 2021.
Applicant’s amendments to the claims filed with the response dated 29 July 2021 have been fully considered but upon performing an updated search and consideration of the newly amended claims, the newly amended claims are not found to overcome the obviousness rejection of Cinnamon et al (US 2009/0078299) in view of Yoshida (US 
Applicant’s arguments and remarks where applicable are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 16-17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cinnamon et al (US 2009/0078299), and further in view of Yoshida (US 2012/0082537) and in further view of Haeberlein (US 2011/0108498).

Regarding claim 11 Cinnamon discloses a stacking spacer for a photovoltaic module frame having at least two opposed side walls provided with at least one respective longitudinally extending groove (Fig. 10B see: module frame 102 with longitudinally extending groove), the stacking spacer (Figs. 5A-5B see: packing spacer block 750) comprising: 
a main body extending in a longitudinal direction (Cinnamon, [0075]-[0077] Figs. 5A-5B see: packing spacer block 750 having a main body flush with the side surface of the module frame 102); and
a connecting member extending in the longitudinal direction and protruding from the main body, the connecting member adapted for being inserted in the at least one groove of the photovoltaic module frame (Cinnamon, [0075]-[0077] Figs. 5A-5C see: 
wherein the main body comprises a first main face forming a substantially form-fitting profile for a side wall of the at least two opposed sidewalls of the photovoltaic module frame, and wherein the connecting member protrudes from the first main face (Cinnamon, [0075]-[0077] Figs. 5A-5C see: packing spacer block 750 having a form fitting main surface with a protruding portion for inserting into the groove of module frame 102); and
wherein the connecting member is at least partially form-fitted with the at least one groove of the photovoltaic module frame (Cinnamon, [0075]-[0077] Figs. 5A-5C see: protruding portion for inserting into the groove of module frame 102 fits the form of the groove) and the connecting member has a Y-shaped section (Cinnamon, [0075]-[0077] Figs. 5A-5C see: protruding portion for inserting into the groove of module frame 102 has two side that form the shape of a ‘Y’ that is connected between the two prongs, and thus a section of the connecting member is “Y-shaped”).
Cinnamon discloses stacking at least two stacking spacers on top of one another (Fig. 5A) but does not explicitly disclose two opposed support members on respective opposed longitudinal sides of the main body, the two opposed support members extending in the longitudinal direction, the two opposed support members having complementary forms, whereby at least two stacking spacers can be securely stacked on top of one another. Cinnamon does not explicitly disclose wherein a support member of the two opposed support members defines a protrusion with respect to the main body 
Cinnamon does not explicitly disclose wherein the main body further comprises a second main face opposed to the first main face, and at least one inner cavity between the first main face and the second main face, wherein the at least one inner cavity is adapted for partially receiving therein a mounting bracket of a tracking device assembly.
Yoshida teaches a plurality of stacking spacers where a main body of each of said stacking spacers has two opposed support members on respective opposed longitudinal sides of the main body, the two opposed support members extending in the longitudinal direction, the two opposed support members having complementary forms, whereby at least two stacking spacers can be securely stacked on top of one another (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: module 10 for stacking rectangular solar panels where the box structured portion 22 includes upper surfaces 82, 84, 86 for interfacing and stacking with lower surfaces 88, 92, and 90). Yoshida teaches wherein a support member of the two opposed support members defines a protrusion with respect to the main body and the other support member of the two opposed support members defines a recess with respect to the main body (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: upper surfaces 82, 84, 86 form a protruding portion for interfacing with lower surfaces 88, 92, and 90 that form a recessed portion). Yoshida teaches these two opposed support members on the stacking spacers help regulate horizontal movement of the solar panels while stacked and prevent slippage (Yoshida, [0066]-[0071]).
Yoshida and Cinnamon are combinable as they are both concerned with the field of stacking spacers.

Further regarding claim 11, Yoshida further teaches wherein the main body further comprises a second main face opposed to the first main face, and at least one inner cavity between the first main face and the second main face (Yoshida, [0061] Fig. 2 see: modules 10 formed with an outer and inner wall forming a box-structured portion 22 with inner recesses or cavities between ribs 36), but modified Cinnamon does not 
Haeberlein teaches a stacking spacer for stacking solar panels that can also be used to mount the solar panels to rails where the main body of the stacking spacer comprises a first main surface (Haeberlein, [0125] Fig. 8 see: inner surfaces facing the solar panel) and second main face opposed to the first main face (Haeberlein, [0120] Fig. 7 see: outer surfaces facing away from the solar panel), and at least one cavity between the first main face and the second main face (Haeberlein, [0132]-[0137] Figs. 9-12 see: cavities having cut outs 118, 128 between the inner and outer surfaces of holder 400), wherein the at least one cavity is considered adapted for partially receiving therein a mounting bracket of a tracking device assembly (Haeberlein, [0132]-[0137] Figs. 9-12 see: cavities having cut outs 118, 128 allowing the holder 400 to be screwed into an underlayment or mounted by hat profile 620). Haeberlein teaches this allows the stacking spacers (holders 400) to function as both stacking spacers for storage and transport and as mounting elements for the photovoltaic modules at the installation site (Haeberlein, [0132]).
Haeberlein and modified Cinnamon are combinable as they are both concerned with the field of stacking spacers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stacking spacer of modified Cinnamon in view of Haeberlein to provide the main body of the stacking spacer of Cinnamon with a second main face opposed to the first main face, and at least one inner cavity between the first main face and the second main face as taught by Haeberlein (Haeberlein, [0132]-[0137] Figs. 9-12 
The claim 11 limitation “wherein the at least one inner cavity is adapted for partially receiving therein a mounting bracket of a tracking device assembly” is directed to an intended use of the claimed stacking spacer. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The at least one inner cavity of the stacking spacer of modified Cinnamon is considered fully capable of partially receiving therein a mounting bracket of a tracking device assembly as Haeberlein teaches in paras [0132]-[0137] Figs. 9-12 that the cavities having cut outs 118, 128 which allow screws or another attachment means to mount the stacking spacer (holder 400) on a hat profile 620 or other surface. These cavities are thus considered fully capable of receiving a mounting bracket. The examiner further notes no specific limiting structure of the shape of the mounting bracket or the specific manner in which the mounting bracket interfaces with the stacking spacer and tracking device assembly.
Further regarding the claim 11 limitations of “at least one through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the stacking spacer can be securely fixed to the photovoltaic module frame”, Cinnamon further teaches these limitations in Figs. 10A-10B and para [0084] where Cinnamon teaches a spacer connecting member (shim block 968) having a through 

Regarding claim 16 modified Cinnamon discloses the stacking spacer of claim 15, and the claim 16 limitation “wherein one of the two opposed support members is adapted for being received on a spacing element of a tracking device assembly” is directed to an intended use of the claimed stacking spacer. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. One of the two opposed support members of the stacking spacer of modified Cinnamon is considered fully capable of being received on a spacing element of a tracking device assembly. The examiner further notes no specific limiting structure of the spacing element of a tracking device assembly or how the spacing element interfaces with the stacking spacer is explicitly recited in claim 16.  

Regarding claim 17 modified Cinnamon discloses the stacking spacer of claims 16, and Yoshida teaches wherein the two opposed support members are triangular-shaped (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: upper surfaces 82, 84, 86 form a protruding portion that is triangular shaped and lower surfaces 88, 92, and 90 that form a recessed portion that is triangular shaped). The claim 17 limitation of “whereby the one of the two opposed support members defines a triangular-shaped 

Regarding claim 19 modified Cinnamon discloses the stacking spacer of claim 11, and Cinnamon further teaches made of or comprising a metal or a metallic alloy, or a composite material ([0107] see: employing a metal such as aluminum for mounting means).

Regarding claim 25 modified Cinnamon discloses the stacking spacer of claim 11, wherein the at least one through bore extends through the connecting member (Cinnamon, [0084] Figs. 10A-10B see: shim block 968 having a through-hole therein extending through the protruding part).

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments to the prior art of Haeberlein (US 2011/0108498) not teaching the claim 11 limitations of “at least one through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the stacking spacer can be securely fixed to the photovoltaic module frame” have been fully considered but are moot as the prior art of Haeberlein is not relied upon to teach said limitations.
The claim 11 limitations of “at least one through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the stacking spacer can be securely fixed to the photovoltaic module frame”, are taught by Cinnamon where Cinnamon teaches in Figs. 10A-10B and para [0084] a spacer connecting member (shim block 968) having a through hole therein and Cinnamon further teaches in paras [0072]-[0073] and Figs. 4A-4B that such a through hole is adapted to receive a fixing means (set screw for insertion into aperture 502) to prevent movement of the solar module. The through bore and set screw fixing means in Cinnamon are providing the same purpose and benefit of applicant’s claimed through bore and fixing means of preventing movement between the photovoltaic module frame and stacking spacer.
Applicant’s further arguments and remarks depend from the arguments rebutted above and are thus found moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726